UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-9575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1. Schedule of Investments Share Market Pct. Security Quantity Value ($) Assets COMMON STOCK Consumer Discretionary Avon Products Inc. Fastenal Co. Lowe's Companies Inc. Weight Watchers Int'l. Western Union Co. Total Consumer Discretionary Consumer Staples Diageo PLC ADR Nestle SA ADR Procter & Gamble Co. Total Consumer Staples Energy ConocoPhillips Devon Energy Corp. Noble Corp. XTO Energy Co. Total Energy Financials American Express Co. Berkshire Hathaway Inc. - B * Progressive Corp. Ohio Total Financials Health Care Johnson & Johnson Novartis AG ADR Pfizer Inc. Wellpoint Inc. * Total Health Care Industrials 3M Co. Automatic Data Process. General Dynamics Corp. General Electric Co. Terex Corp. * United Parcel Service - B Total Industrials Information Technology Cisco Systems Inc. * Microsoft Corp. Total Information Technology Materials Compass Minerals International Methanex Corp. Monsanto Co Total Materials TOTAL COMMON STOCK (Cost $27,208,347) Cash and Short-Term Investments First Western Bank Collective Asset Total investments (Cost $28,470,695) Other Assets Less Liabilities TOTAL NET ASSETS * Non-income producing investments At January 31, 2009, unrealized appreciation of investments for tax purposes was as follows: Appreciation $ 5,937,264 Depreciation Net appreciation on investments $ 5,502,198 At January 31, 2010, the cost of investments for federal income tax purposes was $28,470,695. SECURITIES VALUATION.Portfolio securities for which market quotations are available are valued at the last sale price or official closing price on the primary market or exchange where they trade.The Fund values all other securities and assets for which market quotations are unavailable or unreliable at their fair value using procedures (“Procedures”) approved by the Board of Directors.Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale.Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services.A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their net asset value.Fair value pricing methods, the Procedures and pricing services can change from time to time as approved by the Board of Directors.Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to the Fund's investment adviser and accountant. The Fund has adopted Statement of Financial Accounting Standards No. 157 (“FAS 157”).FAS 157 establishes a hierarchy for measuring fair value in generally accepted accounting principles and expands financial statement disclosure regardingfair value measurements that are relevant to a mutual fund’s value. Various inputs are used in determining the value of the Fund’s investments.FAS 157 establishes a three level hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes.The three levels are defined below: Level 1: Quoted prices in active markets for identical securities Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3: Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of January 31, 2010: Level 1 – Quoted Prices Level 2 – Other significant observable inputs $0 Level 3 – Significant unobservable inputs $0 TOTAL: Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Meehan Mutual Funds, Inc. have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) of Meehan Mutual Funds, Inc. that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect, its internal controls over financial reporting. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Meehan Mutual Funds, Inc. as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEEHAN MUTUAL FUNDS, INC. Date:March 30, 2010 /s/ Thomas P. Meehan Thomas P. Meehan Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. MEEHAN MUTUAL FUNDS, INC. Date:March 30, 2010 /s/ Thomas P. Meehan Thomas P. Meehan Principal Executive Officer Date:March 30, 2010 /s/ Paul P. Meehan Paul P. Meehan Principal Financial Officer
